Case 1:21-cv-10894-MLW Document 6 Filed 06/02/21 Page 1 of 2

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

JOHN B. WILSON, JOHN WILSON,
JR., and LESLIE B. WILSON,

 

)
)
Plaintiffs, )
)
Vv. ) C.A. No. 21-10894-MLW
)
NETFLIX WORLDWIDE )
ENTERTAINMENT LLC, NETFLIX, )
INC., JON KARMEN, CHRIS )
SMITH, LIBRARY FILMS, LLC, )
and 241C FILMS, LLC, )
Defendants. )
MEMORANDUM AND ORDER
WOLF, D.J. June 2, 2021

It is hereby ORDERED that:

1. The parties' Joint Motion for Briefing Schedule Order
(Dkt. No. 5) is ALLOWED.

2. Defendants shall respond to the Complaint by June 11,
2021. In their motion to dismiss or another pleading, defendants
shall address, among other things, the issue of subject matter
jurisdiction. When a case is removed to federal court, it must be
remanded "if at any time before final judgment it appears that the
district court lacks subject matter jurisdiction." 28 U.S.C.
§1447 (c). "(Flederal subject matter jurisdiction cannot be
conferred on the district courts by the consent of the parties."
13E Wright & Miller, Federal Prac. & Proc., §3603.1 (3d ed. 2018).

Therefore, the court has a duty to determine whether subject matter
Case 1:21-cv-10894-MLW Document 6 Filed 06/02/21 Page 2 of 2

jurisdiction exists regardless of whether any party raises that
issue. See id. Defendants have invoked the court's diversity
jurisdiction pursuant to 28 U.S.C. §1332 as grounds for removal.
See Notice of Removal at 2 (Dkt. No. 1). That Notice suggests that
diversity jurisdiction exists only if plaintiff John Wilson, Jr.
has been misjoined. Therefore, it appears that the issue of this
court's jurisdiction should be decided before any decisions are
made concerning the merits of this case.

3. Plaintiffs shall, by July 9, 2021, respond to
defendants' submission.

4. Any replies shall be filed by July 23, 2021.

 
   
 

UNITED STATES DISTRICT JUDGE

 
